Citation Nr: 0736893	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  96-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of July 2003 and September 
2004.  This matter was originally on appeal from an August 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

There is competent medical evidence that the veteran's 
schizophrenia became manifest within one year of the 
veteran's discharge from active duty service.


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remands 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is granting the 
veteran's claim for service connection in its entirety.  
Further discussion of VA's duty to notify and assist, to 
include whether the Board's previous remand directives have 
been satisfied, is unnecessary.  


Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Psychosis is presumed to be service-connected if it 
becomes manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (2007).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

Based on a review of the evidence, the Board finds that 
service connection must be granted.  The veteran's 
schizophrenia diagnosis is well established.  The medical 
evidence include numerous VA Medical Center (VAMC) inpatient 
treatment notes, outpatient treatment reports, and discharge 
summaries diagnosing the veteran with schizophrenia in 
conformity with the Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  The pertinent issue here is whether 
the veteran's schizophrenia was incurred during his active 
duty service or within one year of his discharge.  38 C.F.R. 
§§ 3.303(d), 3.307(a), 3.309(a) (2007).

There is no direct evidence of an in-service diagnosis or 
within one year after separation.  As noted in the Board's 
September 2004 remand, the veteran's psychiatric state was 
evaluated as abnormal in a November 1970 Report of Medical 
Examination found in his service medical records.  At that 
time the veteran was described as "remote and occasionally 
inappropriate."  The veteran's service medical records are 
negative, however, for a diagnosis of schizophrenia or any 
other psychosis for that matter.  Also, as noted in the Board 
September 2004 remand, the earliest record of post-service 
treatment for schizophrenia was not for several years after 
his separation.  

In order to determine the time of onset of the veteran's 
schizophrenia, the Board obtained an independent medical 
expert opinion.  In a letter dated in July 2007, Dr. K.A. 
explained that she had reviewed the veteran's record, 
including service medical records and post-service 
psychiatric examination reports and treatment records.  Based 
on this review, Dr. K.A. confirmed the veteran's 
schizophrenia diagnosis using DSM-IV criteria.  

Regarding whether the schizophrenia was present during the 
veteran's service or during the year immediately following 
service, Dr. K.A. concluded that it was.  Dr. K.A. reasoned 
that the description of the veteran as "remote and 
occasionally inappropriate" in November 1970 was consistent 
with an abnormal affect that was consistent with 
schizophrenia.  Dr. K.A. also noted that the earliest records 
mentioning schizophrenia were dated in 1980, but that they 
dated the diagnosis to 9 years earlier based on the veteran's 
presentation of his own history.  Dr. K.A. noted that 
although there were no medical records from 1971 to evaluate, 
there was no discernable question of the validity of the 
veteran's report of the onset of symptoms.  Based on this, 
Dr. K.A. concluded, it was reasonable to accept that the 
symptoms of schizophrenia began in 1971, which was within the 
one year of separation from service, and that the disorder 
became manifest at that time.  

The Board has considered Dr. K.A.'s opinion as well as all of 
the other evidence of record.  Dr. K.A. based her opinion on 
a review of the veteran's claims file and provided reasons in 
support.  Moreover, for the same reasons noted in her 
opinion, the Board finds the history upon which her opinion 
was based to be credible.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (noting that the Board must evaluate the 
credibility and weight of the history upon which medical 
opinion is predicated).  For these reasons, the Board finds 
Dr. K.A.'s opinion to be probative.  Based on that opinion, 
and the absence of any contrary evidence, service connection 
must be granted.   


ORDER

Service connection for schizophrenia is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


